Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (2016/0311455).
Consider Claim 1, Li discloses a vehicle frame, comprising: a first tube (12); a second tube (11) pivoted (21) to the first tube; a third tube (13), two opposite ends of the third tube being respectively pivoted (40) to the second tube and a wheel (132) of the vehicle; and a foldable unit comprising a fourth tube (14), an end of the fourth tube being pivoted (23) to the first tube, and the other end of the fourth tube being directly connected (24) to a middle area of the third tube in a pivotable manner, a linkage mechanism being formed by connection between the first tube, the second tube, the third tube and the fourth tube, rotation of the first tube moving the second tube and the third tube close to each other or away from each other via link of the fourth tube for folding or unfolding the vehicle frame (Fig. 2).
Consider Claim 2, Li discloses all the limitations of the claimed invention, as described above, and further discloses a locking device disposed on the linkage mechanism (30) and adapted to lock motion of the linkage mechanism, the first tube and the fourth tube being pivoted via the locking device.
Consider Claim 10, Li discloses all the limitations of the claimed invention, as described above, and further discloses wherein a constraining structure (161, 162) is disposed between the first tube (12) and the second tube (11), the first tube and the second tube are pivoted relative to each other and constrained by the constraining structure to form a straight pole structure (Fig. 4A), and the fourth tube (14) is supported between the first tube (12) and the third tube (13).
Consider Claim 11, Li discloses all the limitations of the claimed invention, as described above, and further discloses wherein the fourth tube (14) is pivoted to a middle portion of the first tube (12) and further pivoted to a middle portion of the third tube (13).
Allowable Subject Matter
Claims 12-22 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a baby stroller, comprising: a vehicle frame, comprising a handling tube, a front foot tube and a rear foot tube, the handling tube being pivoted to the front foot tube further comprises: a foldable unit comprising a supporting tube, an end of the supporting tube being pivoted to the handling tube, and the other end of the supporting tube being directly connected to a middle area of the rear foot tube in a pivotable manner, a linkage mechanism being formed by connection between the handling tube, the front foot tube, the rear foot tube and the supporting tube, rotation of the handling tube moving the front foot tube and the rear foot tube close to each other or away from each other via link of the supporting tube for folding or unfolding the vehicle frame; and a baby seat disposed on the vehicle frame, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with two opposite ends of the rear foot tube respectively pivoted to the front foot tube and a wheel of the baby stroller as required by Claim 12.
Claims 13-22 de[end from Claim 12.
Claims 3-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1 and further discloses wherein the locking device comprises a first installing component, a second installing component and a locking component, the first tube is connected to the first installing component, the first installing component is pivoted to the second installing component, the locking component is movably disposed between the first installing component and the second installing component, so as to lock or unlock a pivot of the first installing component relative to the second installing component via motion of the locking component, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the fourth tube is connected to the second installing component as required by Claim 3.
Claims 4-9 depend from Claim 3
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618